
	
		I
		112th CONGRESS
		1st Session
		H. R. 335
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Griffith of
			 Virginia introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for a 10 percent reduction in pay for Members
		  of Congress.
	
	
		1.Reduction in pay for Members
			 of Congress
			(a)ReductionNotwithstanding any other provision of law,
			 the annual rate of pay for each Member of Congress shall be as follows:
				(1)For pay periods
			 during the period beginning October 1, 2011, and ending December 31, 2012, the
			 applicable rate in effect as of the date of the enactment of this Act.
				(2)For pay periods occurring during 2013, the
			 applicable rate during the period described in paragraph (1) reduced by 10
			 percent, rounded to the nearest multiple of $100 (or, if midway between
			 multiples of $100, to the next higher multiple of $100).
				(3)For subsequent pay periods, the applicable
			 rate during 2013, subject to adjustment under paragraph (2) of section 601(a)
			 of the Legislative Reorganization Act of 1946 (2 U.S.C. 31(2)).
				(b)Member of
			 Congress definedFor purposes
			 of this Act, the term Member of Congress means an individual
			 serving in a position under subparagraph (A), (B), or (C) of section 601(a) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31).
			
